 1     IAN N. FEINBERG (SBN 88324)
       ifeinberg@feinday.com
 2     JEREMIAH A. ARMSTRONG (SBN 253705)
       jarmstrong@feinday.com
 3
       FEINBERG DAY ALBERTI LIM & BELLOLI LLP
 4     1600 El Camino Real, Suite 280
       Menlo Park, CA 94025
 5     Telephone: 650.618.4360
       Facsimile: 650.618.4368
 6

 7     Attorneys for Plaintiff
       Way.com, Inc.
 8

 9                                 UNITED STATES DISTRICT COURT
10                               NORTHERN DISTRICT OF CALIFORNIA
                                          SAN FRANCISCO DIVISION
11

12
                                                      Case Number: 3:18-cv-04819-WHO
13    WAY.COM, INC., a Delaware
      Corporation,                                    JOINT STIPULATION AND ORDER FOR
14                                                    DISMISSAL WITH PREJUDICE OF
                             Plaintiff,               PLAINTIFF’S CLAIMS AGAINST
15                                                    DEFENDANT PARKWAY PARKING LLC
             vs.
16
      MOHINDER SINGH, an individual,
17    ONESTOPPARKING.COM, LLC, a
      Kentucky limited liability company, and
18    PARKWAY PARKING LLC,
19                           Defendants.
20
21          Plaintiff Way.com, Inc. (“Way”) and Defendant PARKWAY PARKING LLC
22   (“Parkway”) acting through counsel, and pursuant to Federal Rule of Civil Procedure 41(a)(2)
23   hereby stipulate, in consideration of a negotiated settlement executed by them, to the Dismissal
24   With Prejudice of all of Way’s claims against Parkway with each party to bear its own attorney's
25   fees and costs.
26
27

28
                                                     1
                   JOINT STIPULATION FOR DISMISSAL OF PARKWAY ONLY – CASE NO. CV-18-4819-WHO
                                                  FEINBERG DAY ALBERTI LIM & BELLOLI LLP
 1    Dated: April 8, 2019
 2                                                /s/ Ian N. Feinberg
                                                  Ian N. Feinberg
 3                                                Attorneys for Plaintiff Way.com, Inc.
 4                                                DE LA PENA & HOLIDAY, LLP
      Dated: April 8, 2019
 5
                                                  /s/ Robert Carroll
 6                                                Robert Carroll
                                                  Attorneys for Defendant Parkway Parking LLC
 7
                                      SIGNATURE ATTESTATION
 8
            Pursuant to Civil L.R. 5-1(i), I hereby attest that all other signatories listed, and on whose
 9
     behalf the filing is submitted, concur in this document’s content and have authorized the filing of
10
     this document with the use of their electronic signature.
11
     Dated: April 8, 2019                                   /s/ Ian N. Feinberg
12

13
                                                    ORDER
14
            Pursuant to the above stipulation, IT IS HEREBY ORDERED that all of Plaintiff
15
     Way.com, Inc.’s claims against Defendant Parkway is dismissed with prejudice, with each party
16
     to bear its own attorney's fees and costs.
17

18
     IT IS SO ORDERED.
19
     Dated: April 9, 2019
20
                                                    ___________________________________
21                                                        William H. Orrick
                                                          United States District Judge
22

23

24

25

26
27

28
                                                        2
                    JOINT STIPULATION FOR DISMISSAL OF PARKWAY ONLY – CASE NO. CV-18-4819-WHO
